Case 2:20-cv-03251-PSG-MAA Document 65 Filed 03/23/21 Page 1 of 1 Page ID #:1605

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-3251-PSG (MAAx)                                            Date       March 23, 2021
 Title          Harbor Performance Enhancement Center, LLC v. City of Los Angeles Harbor
                Department et al




 Present: The                 Philip S. Gutierrez, United States District Court Judge
 Honorable
                Gabriela Garcia (video)                                  Marea Woolrich (video)
                    Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                     Via Zoom:                                                  Via Zoom:
                    Jeffrey Valle                                             David Graeler
                  Katherine Balatbat                                          Jason Murray
                                                                            David Kesselman
                                                                              Steve Holguin
                                                                            Trevor Stockinger
                                                                             Janet Karkanen


 Proceedings:              ZOOM HEARING

                           DEFENDANT ILWU AND ILWU LOCAL 13’S JOINT MOTION TO
                           DISMISS SECOND AMENDED COMPLAINT (DOC. 57)

                           CITY DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S SECOND
                           AMENDED COMPLAINT (DOC. 58)


        Having considered all papers submitted as to the motion referenced above and the oral argument
presented today via Zoom, the Court takes the motion under submission. A ruling will be issued after
full consideration of the submitted pleadings.




                                                                                                    :    40
                                                               Initials of Preparer   gga



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
